DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-37 have been examined.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 9-21, 23-26 and 29-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1, 3-6 and 9-20 are directed to a system, claims 21, 23-26 and 29-37 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to performing a voting which is an abstract idea. Specifically, the claims recite “…ballot information and voter information;  determining that a voter has been authorized for voting; generating based on the voter authorization and ballot information….a ballot…; providing the…ballot…; receiving one or more voter selection for one or more items on the ballot from the voter…; providing the one or more voter selection…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps storing ballot and voter information; authorizing the voter, receive voter selection and tabulating the voter selection which is a process that deals with concepts performed in human mind or by a human using a pen and paper (including an observation, evaluation, judgment and option). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, servers and virtual reality device, merely use a computer as a tool to perform an abstract idea. Specifically, servers and virtual reality device perform the steps of storing ballot and voter information; authorizing the voter, receive voter selection and tabulating the voter selection. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of servers and virtual reality device, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, servers and virtual reality device perform the steps of storing ballot and voter information; authorizing the voter, receive voter selection and tabulating the voter selection. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole the combination of elements recited in the claims merely recite the concept of voting. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of performing a voting. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: voting server configured…for, a virtual reality device…configured to, and tabulation server…that receive. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the authentication of the voter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 14-22, 25-28 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 20190057567) in view of HODGE (US 20180219950).
With respect to claims 1 and 21 Underhill discloses: 
a voting server configured with ballot information for an election (See paragraph 0035); 
a virtual reality device coupled with the voting server and configured to authorize a voting session for a voter, present an associated ballot to the voter, receive voter selections for one or more items on the ballot, and provide the received voter selections to the voting server (See paragraph 0046-0047, 0050-0051, 0064 and 0100); and 
a tabulation server coupled with the voting server that receives the voter selections from the voting server and tabulates the received voter selections (See paragraph 0036 and 0052-0053).
Underhill does not explicitly disclose server configured with voter information. HODGE discloses: server configured with voter information (See paragraph 0041, 0062 and 0069). Therefore, it would have been obvious to one of the ordinary skill in the art time application was filed to modify the Underhill reference with the HODGE reference in order to perform user authentication.

With respect to claims 2 and 22 Underhill in view of HODGE discloses all the limitations as described above. Underhill further discloses: virtual reality device includes a display; a gesture controller coupled with the virtual reality device configured to 

With respect to claims 4 and 25 Underhill in view of HODGE discloses all the limitations as described above. Underhill further discloses: wherein the virtual reality device is further configured to record all or part of a voting session as a voting stream and store the voting stream in memory for use as an audit trail (See paragraph 0028). Additionally, HODGE discloses (See paragraph 0028).

With respect to claim 5 Underhill in view of HODGE discloses all the limitations as described above. With respect to “wherein the voting stream is not traceable back to the voter to protect voter privacy” this is nonfunctional descriptive material as it only describes the data (i.e. voting stream), while the description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 6 and 26 Underhill in view of HODGE discloses all the limitations as described above. HODGE further discloses: a voting stream aggregation component that stores a plurality of voting steams from a plurality of different voters 

With respect to claims 7 and 27 Underhill in view of HODGE discloses all the limitations as described above. HODGE further discloses: an eye movement monitor coupled with the virtual reality device configured to capture one or more of eye movements, gaze targets, or gaze durations of the voter as the voter selections for the one or more items on the ballot are made, and wherein the eye movements, gaze targets, gaze durations, or combinations thereof, are stored as part of the voting stream (See paragraph 0053).

With respect to claims 8 and 28 Underhill in view of HODGE discloses all the limitations as described above. HODGE further discloses: wherein the one or more eye movements are correlated with one or more of a selection of a voter selection, a number of times the voter reads one or more choices associated with a particular voter selection, an amount of time the voter looks at a choice before making a selection, additional information about one or more choices that is viewed by the voter, or any combination thereof (See paragraph 0053).

With respect to claim 14 Underhill in view of HODGE discloses all the limitations as described above. Underhill further discloses: wherein ballot presented to the voter using the virtual reality device provides all voting information in a single view without 

With respect to claims 15 and 32 Underhill in view of HODGE discloses all the limitations as described above. Underhill further discloses: determining that a first ballot of a plurality of different ballots is to be displayed to the voter (See paragraph 0004, 0047-0048); HODGE discloses: identifying a preferred ballot language of the voter, and the associated ballot is presented to the voter using the identified preferred ballot language (See paragraph 0036 and 0044).

With respect to claims 16 and 33 Underhill in view of HODGE discloses all the limitations as described above. HODGE discloses: a media port coupled with the virtual reality device that is configured to read information indicating which of a plurality of different ballots is to be presented to the voter (See paragraph 0050 and 0062).

With respect to claims 17 and 34 Underhill in view of HODGE discloses all the limitations as described above. HODGE discloses: a biometric sensor coupled with the virtual reality device that is configured to perform biometric authentication of an identity of the voter. (See paragraph 0051 and 0065).

With respect to claims 18 and 35 Underhill in view of HODGE discloses all the limitations as described above. HODGE discloses: wherein the biometric sensor comprises a fingerprint sensor, a retinal scan sensor, a facial recognition sensor. a 

With respect to claims 19 and 36 Underhill in view of HODGE discloses all the limitations as described above. Underhill further discloses: wherein the virtual reality device is further configured to present the associated ballot to the voter as an audio ballot, or as an audio plus visual ballot. (See paragraph 0110-0111).

With respect to claims 20 and 37 Underhill in view of HODGE discloses all the limitations as described above. Underhill further discloses: a printer coupled with the voting server that is configured to print a paper audit trail for the received voter selections (See paragraph 0028 and 0069).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 20190057567) in view of HODGE (US 20180219950) in further view of Miyagawa (US 5377099).
With respect to claims 3 and 23-24 Underhill in view of HODGE discloses all the limitations as described above. Underhill further discloses: wherein the virtual reality device is further configured to display a list of voter selections for the one or more items on the ballot after receiving the voter selections for the one or more items; storing the visual list of one or more voter selections in a memory as a voter verified digital audit trail (See paragraph 0028, 0046-0047, 0050-0051, 0064 and 0100). (See paragraph Underhill in view of HODGE does not explicitly disclose: receive a voter verification of .

Claims 9-13 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 20190057567) in view of HODGE (US 20180219950) in further view of Kassan (US 20050283408).
With respect to claims 9 and 29 Underhill in view of HODGE discloses all the limitations as described above. Underhill in view of HODGE does not explicitly disclose: wherein ballot presented to the voter includes one or more candidates that may be selected by the voter and a link that is selectable by the voter to request additional information for one or more of the candidates, and wherein the additional information is presented to the voter responsive to a selection of the link. Kassan discloses: wherein ballot presented to the voter includes one or more candidates that may be selected by the voter and a link that is selectable by the voter to request additional information for one or more of the candidates, and wherein the additional information is presented to the voter responsive to a selection of the link (see paragraph 0054). Therefore, it would have been obvious to one of the ordinary skill in the art time application was filed to modify the combination of Underhill and HODGE references with Kassan reference in order to educate voter before casting a ballot.

With respect to claims 10-13 and 30-31 Underhill in view of HODGE and in further view of Kassan discloses all the limitations as described above. With respect to “wherein the additional information comprises one or more of additional information on a candidate, additional information on a ballot issue, a full text version of a ballot issue, an analysis of one or more candidates or ballot issues, or any combination thereof; wherein the additional information comprises visual or audio information associated with one or more candidates or ballot issues; wherein the additional information comprises a link to a third-party site that provides voter information; wherein the additional information comprises a video having a predetermined duration that provides information on each of the one or more candidates” this is nonfunctional descriptive material as it only describes the data that is contained in the additional information, while the data contained in the additional information is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685